DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
Status of Claims
The examiner has taken notice that claims 45, 46, and 62-63 have been amended, claims 47, 49, 57, 60, and 65 have been canceled, and claims 68-69 have been newly added.  Claims 45-46, 48, 50-56, 58-59, 61-63, and 67-69 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 45-46, 48, 50-56, 58-59, 61-63, and 67-69 have been considered but are moot in view of newly found reference Eriksson.
Claim Objections
Claim 69 is objected to because of the following informalities:  the claim currently depends on canceled claim 57.  For examination purposes, the claim will be interpreted to depend on claim 46.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-46, 48, 50-56, 58-59, 61-63, and 67-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 45, the term “and/or” recited in line 6 renders the scope of the claim indefinite, as it is unclear as to whether the expected error rate for transmission, the expected error rate for retransmission of data, or both values are compared to the preset threshold.  For examination purposes, the term will be interpreted as “or”.

	Claims 46 and 62-63 are interpreted and rejected for the same reason as claim 45.
	Claims 48, 50-56, 61, and 68 are rejected for depending on claim 46.

	Regarding claim 58, line 2, the term “the second transmission mode” lacks antecedent basis.

	Claim 59 is interpreted and rejected for the same reason as claim 58.
Claim 67 is rejected for depending on claim 63.

	Regarding claim 69, line 2, the term “the first transmission mode” lacks antecedent basis.  In line 5, the term “the second transmission mode” lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 45-46, 50-53, 56, 61-63, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Oyman et al. (US 8,634,763 B2), hereinafter referred to as Oyman, in view of (US 2010/0014478 A1), hereinafter referred to as Futagi, and Eriksson et al. (US 2017/0238307 A1), hereinafter referred to as Eriksson.

	Regarding claim 45, Oyman teaches a method performed by a network node serving wireless devices in a radio network, wherein feedback signaling is used to indicate either an acknowledgement (ACK) or a non-acknowledgement (NACK) of correct reception of data transmitted by the wireless devices (Oyman - Col. 4 lines 40-49, note source device (base station/network node, see Col. 6 line 30) sends a transmission to a destination device and one or more cooperating devices (wireless devices), the destination and cooperating devices may transmit acknowledgement (e.g., ACK/NACK) messages), the method comprising:
	assigning radio resources to a group of wireless devices to be used for retransmission in case the feedback signaling for at least one transmission of data out of a set of concurrent transmissions of data indicates a NACK (Oyman - Col. 8 lines 63-64, note before a downlink data transmission occurs, the BS (network node) allocates resources; Col. 10 lines 45-49, note BS allocates resource(s) for the set of cooperating terminals (group of wireless devices) to simultaneously retransmit the data burst transmission (when the set of cooperators receive a NACK message, see Col. 10 lines 35-41));
	prior to receiving initial transmissions of data for which a unique radio resource is assigned to each individual wireless device in the group, assigning a further radio resource for the set of concurrent transmissions of data (Oyman - Col. 8 lines 63-64, note before a downlink data transmission occurs, the BS (network node) allocates resources; Col. 10 lines 45-49, note BS allocates resource(s) for the set of cooperating terminals (group of wireless devices) to simultaneously retransmit the data burst transmission), wherein the amount of (Oyman - Fig. 2A step 202 (initial transmission); Col. 4 lines 40-49, note source device sends a transmission to a destination device; resources allocated for a single device is less than for multiple devices);
	receiving the set of concurrent transmissions of data from the group of wireless devices, wherein a subset of the concurrent transmissions of data is not received correctly (Oyman - Fig. 2B steps 213 and 214; Col. 5 lines 5-9, note a set of cooperating devices retransmits the transmission that was sent, selected among cooperating devices that have sent ACK message(s) (i.e., a subset); Col. 5 lines 21-22, note determine whether the destination device sent a NACK (indicating errors in reception, see Col. 1 lines 31-40));
	transmitting, as the feedback signaling, a NACK to wireless devices, in the group of wireless devices, that transmitted the subset of the concurrent transmissions of data that was not received correctly (Oyman - Fig. 2B step 214, Col. 5 lines 21-22, note determine whether the destination device sent a NACK (indicating errors in reception, see Col. 1 lines 31-40)); and
	receiving, on the radio resources from at least one wireless device to which the NACK was transmitted, a retransmission of at least one of the concurrent transmissions of data in the subset that was not received correctly (Oyman - Col. 5 lines 23-28, note the retransmission is sent again, cooperating devices may continue retransmitting until the destination device sends an ACK; Col. 5 lines 57-58, note retransmission is performed simultaneously by the set of cooperating devices).
	Oyman does not teach wherein the radio resource is a shared radio resource.
	In an analogous art, Futagi teaches wherein the radio resource is a shared radio resource (Futagi - Paragraph [0011], note communication terminal apparatuses placed in a group, radio resources allocated to the group radio resources for retransmissions for shared use in the group; Paragraph [0064], note initial transmission resources allocated to a group are designated in advance).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Futagi into Oyman in order to reduce resource fragmentation and reduce signaling overhead of data retransmissions (Futagi - Paragraph [0010]).
	The combination of Oyman and Futagi still does not teach selecting a group of wireless devices whose expected error rate for transmission and/or retransmission of data is less than a preset threshold.
	In an analogous art, Eriksson teaches selecting a group of wireless devices whose expected error rate for transmission and/or retransmission of data is less than a preset threshold (Eriksson - Paragraph [0052], note selection of three different amounts of radio resources R1, R2, and R3 (which may correspond to different devices, see Paragraph [0003]) depending on the expected data error rate relative to two thresholds Th1 and Th2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Eriksson into the combination of Oyman and Futagi in order to improve network capacity by reducing communication errors (Eriksson - Paragraph [0007]).

	Regarding claim 46, Oyman teaches a network node arranged to serve wireless devices in a radio network, wherein feedback signaling is used to indicate either an acknowledgement (ACK) or a non-acknowledgement (NACK) of correct reception of data transmitted by the wireless devices (Oyman - Col. 4 lines 40-49, note source device (base station/network node, see Col. 6 line 30) sends a transmission to a destination device and one or more cooperating devices (wireless devices), the destination and cooperating devices may transmit acknowledgement (e.g., ACK/NACK) messages), wherein the network node comprises:
	communication circuitry configured for radio communication with the wireless devices (Oyman - Fig. 1 source device 102; Col. 4 lines 40-49, note source device (base station/network node, see Col. 6 line 30); Col. 15 lines 19-28, note various embodiments may be implemented using hardware elements, including circuits, circuit elements, integrated circuits, ASICs, etc.); and
	processing circuitry operably coupled to the communication circuitry (Oyman - Fig. 1 source device 102; Col. 4 lines 40-49, note source device (base station/network node, see Col. 6 line 30); Col. 15 lines 19-28, note various embodiments may be implemented using hardware elements, including circuits, circuit elements, integrated circuits, ASICs, etc.) and configured to, in cooperation with the communication circuitry:
	assign a radio resource to a group of wireless devices to be used for retransmission in case the feedback signaling for at least one transmission of data out of a set of concurrent transmissions of data indicates a NACK (Oyman - Col. 8 lines 63-64, note before a downlink data transmission occurs, the BS (network node) allocates resources; Col. 10 lines 45-49, note BS allocates resource(s) for the set of cooperating terminals (group of wireless devices) to simultaneously retransmit the data burst transmission (when the set of cooperators receive a NACK message, see Col. 10 lines 35-41));
	prior to receiving initial transmissions of data for which a unique radio resource is assigned to each individual wireless device in the group, assign a further radio resource for the set of concurrent transmissions of data (Oyman - Col. 8 lines 63-64, note before a downlink data transmission occurs, the BS (network node) allocates resources; Col. 10 lines 45-49, note BS allocates resource(s) for the set of cooperating terminals (group of wireless devices) to simultaneously retransmit the data burst transmission), wherein the amount of resources assigned as the shared radio resource is less than the amount of resources assigned as the further radio resource (Oyman - Fig. 2A step 202 (initial transmission); Col. 4 lines 40-49, note source device sends a transmission to a destination device; resources allocated for a single device is less than for multiple devices);
	receive the set of concurrent transmissions of data from the group of wireless devices, wherein a subset of the concurrent transmissions of data is not received correctly (Oyman - Fig. 2B steps 213 and 214; Col. 5 lines 5-9, note a set of cooperating devices retransmits the transmission that was sent, selected among cooperating devices that have sent ACK message(s) (i.e., a subset); Col. 5 lines 21-22, note determine whether the destination device sent a NACK (indicating errors in reception, see Col. 1 lines 31-40));
	transmit, as the feedback signaling, a NACK to wireless devices, in the group of wireless devices, that transmitted the subset of the concurrent transmissions of data that was not received correctly (Oyman - Fig. 2B step 214, Col. 5 lines 21-22, note determine whether the destination device sent a NACK (indicating errors in reception, see Col. 1 lines 31-40)); and
	receive, on the radio resources from at least one wireless device to which the NACK was transmitted, a retransmission of at least one of the concurrent transmissions of data in the subset that was not received correctly (Oyman - Col. 5 lines 23-28, note the retransmission is sent again, cooperating devices may continue retransmitting until the destination device sends an ACK; Col. 5 lines 57-58, note retransmission is performed simultaneously by the set of cooperating devices).
	Oyman does not teach wherein the radio resource is a shared radio resource; and transmitting a priority level for each wireless device in the group, wherein the respective priority levels indicate respective priorities for performing retransmission of the data on the shared radio resource.
	In an analogous art, Futagi teaches wherein the radio resource is a shared radio resource (Futagi - Paragraph [0011], note communication terminal apparatuses placed in a group, radio resources allocated to the group radio resources for retransmissions for shared use in the group; Paragraph [0064], note initial transmission resources allocated to a group are designated in advance); and
	transmitting a priority level for each wireless device in the group (Futagi - Paragraph [0052], note ACK/NACK group information and the order of priority outputted from group determination section), wherein the respective priority levels indicate respective priorities for performing retransmission of the data on the shared radio resource (Futagi - Paragraph [0051], note group determination section determines the group that shares radio resources for retransmission and the order of the priority of the users (for determining band allocation for retransmitting data, see Paragraph [0052])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Futagi into Oyman in order to reduce resource fragmentation and reduce signaling overhead of data retransmissions (Futagi - Paragraph [0010]).
	The combination of Oyman and Futagi still does not teach selecting a group of wireless devices whose expected error rate for transmission and/or retransmission of data is less than a preset threshold.
	In an analogous art, Eriksson teaches selecting a group of wireless devices whose expected error rate for transmission and/or retransmission of data is less than a preset threshold (Eriksson - Paragraph [0052], note selection of three different amounts of radio resources R1, R2, and R3 (which may correspond to different devices, see Paragraph [0003]) depending on the expected data error rate relative to two thresholds Th1 and Th2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Eriksson into the combination of Oyman and Futagi in order to improve network capacity by reducing communication errors (Eriksson - Paragraph [0007]).

	Regarding claim 50, Oyman does not teach wherein the retransmission of data received on the shared radio resource is contention-based.
	In an analogous art, Futagi teaches wherein the retransmission of data received on the shared radio resource is contention-based (Futagi - Paragraph [0113], note decoding an ACK/NACK signal for users of higher priority, preventing collisions upon retransmissions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Futagi into Oyman for the same reason as claim 45 above.

	Regarding claim 51, Oyman does not teach wherein the processing circuitry is configured to broadcast the feedback signaling and a priority level for each wireless device in the group, wherein the respective priority levels indicate respective priorities for performing retransmission of the data on the shared radio resource.
	In an analogous art, Futagi teaches wherein the processing circuitry is configured to broadcast the feedback signaling and a priority level for each wireless device in the group (Futagi - Paragraph [0052], note ACK/NACK group information and the order of priority outputted from group determination section), wherein the respective priority levels indicate respective priorities for performing retransmission of the data on the shared radio resource (Futagi - Paragraph [0051], note group determination section determines the group that shares radio resources for retransmission and the order of the priority of the users (for determining band allocation for retransmitting data, see Paragraph [0052])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Futagi into Oyman for the same reason as claim 45 above.

	Regarding claim 52, Oyman does not teach wherein the priority levels indicate that a first wireless device having higher priority than a second wireless device can use the shared radio resource for retransmission, and that the second wireless device can use the shared radio resource for retransmission only if the shared radio resource is not used by the first wireless 4Attorney Ref.: 1009-3035 / P44547 US1device having higher priority.
	In an analogous art, Futagi teaches wherein the priority levels indicate that a first wireless device having higher priority than a second wireless device can use the shared radio resource for retransmission, and that the second wireless device can use the shared radio resource for retransmission only if the shared radio resource is not used by the first wireless 4Attorney Ref.: 1009-3035 / P44547 US1device having higher priority (Futagi - Paragraph [0064], note an RB (resource block) of a higher frequency is allocated to a user (device) of higher priority, and an RB of a lower frequency is allocated to a user of lower priority; an RB that is already allocated to a user is not available for use by another user).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Futagi into Oyman for the same reason as claim 45 above.

	Regarding claim 53, Oyman does not teach wherein the processing circuitry is configured to determine the priority levels for the wireless devices in the group based on a likelihood of retransmission of previously transmitted data so that a wireless device with a relatively high likelihood of retransmission gets a higher priority level than another wireless device with a relatively low likelihood of retransmission.
	In an analogous art, Futagi teaches wherein the processing circuitry is configured to determine the priority levels for the wireless devices in the group based on a likelihood of retransmission of previously transmitted data so that a wireless device with a relatively high likelihood of retransmission gets a higher priority level than another wireless device with a relatively low likelihood of retransmission (Futagi - Paragraph [0084], note a user higher of retransmission probability can be placed higher in order of priority).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Futagi into Oyman for the same reason as claim 45 above.

	Regarding claim 56, Oyman does not teach wherein the processing circuitry is configured to assign multiple shared radio resources for retransmission of data and wherein the feedback signaling comprises multiple bits for indicating the shared radio resources.
	In an analogous art, Futagi teaches wherein the processing circuitry is configured to assign multiple shared radio resources for retransmission of data (Futagi - Paragraph [0011], note communication terminal apparatuses placed in a group, radio resources allocated to the group radio resources for retransmissions for shared use in the group) and wherein the feedback signaling comprises multiple bits for indicating the shared radio resources (Futagi - Paragraph [0119], note modulation section allocates ACK/NCK signals (bits) for the users in descending order of priority; Paragraph [0124], note if users are to be grouped, the bits may be combined).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Futagi into Oyman for the same reason as claim 45 above.

	Regarding claim 61, the combination of Oyman, Futagi, and Eriksson, specifically Oyman teaches wherein the feedback signaling comprises a Hybrid Automatic Repeat Request (HARQ) process (Oyman - Col. 4 lines 35-38, note HARQ algorithm).

	Regarding claim 62, the claim is interpreted and rejected for the same reason as claim 45, except the claim is written from the perspective of the wireless device.

	Regarding claim 63, the claim is interpreted and rejected for the same reason as claim 62, except the claim is written in a device claim format, which is taught by Oyman (Oyman - Fig. 1 cooperating devices (wireless devices); Col. 2 lines 47-51, note any number of source devices may be associated (served) with any number of cooperating devices Col. 15 lines 19-28, note various embodiments may be implemented using hardware elements, including circuits, circuit elements, integrated circuits, ASICs, etc.).

	Regarding claim 67, the claim is interpreted and rejected for the same reason as claim 50.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Futagi and Eriksson as applied to claim 46 above, and further in view of Ehasan et al. (US 2012/0176922 A1), hereinafter referred to as Ehasan.

	Regarding claim 48, the combination of Oyman, Futagi, and Eriksson, specifically Eriksson teaches wherein the processing circuitry is configured to select the group of wireless devices based on an expected error rate (Eriksson - Paragraph [0052], note selection of three different amounts of radio resources R1, R2, and R3 (which may correspond to different devices, see Paragraph [0003]) depending on the expected data error rate relative to two thresholds Th1 and Th2).
	The combination of Oyman, Futagi, and Eriksson still does not teach wherein the expected error rate is of the feedback signaling to the respective wireless devices.
	In an analogous art, Ehasan teaches wherein the expected error rate is of the feedback signaling to the respective wireless devices (Ehasan - Paragraph [0052], note HARQ NACK error rate may automatically correspond to the reported CQI (which can be substituted into the CQI of Wang for selecting the UEs)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ehasan into the combination of Oyman, Futagi, and Eriksson in order to select the UEs based on HARQ NACK error rate and reduce resource consumption at the user equipment, if necessary (Ehasan - Paragraph [0024]).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Futagi and Eriksson as applied to claim 53 above, and further in view of Lampinen et al. (US 2007/0190951 A1), hereinafter referred to as Lampinen.

	Regarding claim 54, the combination of Oyman, Futagi, and Eriksson does not teach wherein the processing circuitry is configured to determine the likelihood of retransmission for a wireless device based on quality or path gain of a radio link used by said wireless device for transmission of data.
	In an analogous art, Lampinen teaches wherein the processing circuitry is configured to determine the likelihood of retransmission for a wireless device based on quality or path gain of a radio link used by said wireless device for transmission of data (Lampinen - Paragraph [0054], note packets formed on the basis of the channel quality information of the stream so that a desired retransmission probability may be achieved; i.e. there is a retransmission probability threshold, which implies that the retransmission probability is determined).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lampinen into the combination of Oyman, Futagi, Eriksson in order to better control data transmissions to improve throughput and quality of service (Lampinen - Paragraphs [0005]-[0006]).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Futagi and Eriksson as applied to claim 51 above, and further in view of Choi et al. (US 6,963,540 B2), hereinafter referred to as Choi.

	Regarding claim 55, the combination of Oyman, Futagi, and Eriksson does not teach wherein the processing circuitry is configured to assign different orthogonal codes corresponding to different spreading factors to the wireless devices in the group, depending on how many wireless devices, or what wireless devices in the group have received a NACK as indicated by the broadcasted feedback signaling, thus enabling the wireless devices to perform retransmissions with a spreading factor depending on how many wireless devices, or what wireless devices, in the group, have received a NACK as indicated by the broadcasted feedback signaling.
	In an analogous art, Choi teaches wherein the processing circuitry is configured to assign different orthogonal codes corresponding to different spreading factors to the wireless devices in the group, depending on how many wireless devices, or what wireless devices in the group have received a NACK as indicated by the broadcasted feedback signaling, thus enabling the wireless devices to perform retransmissions with a spreading factor depending on how many wireless devices, or what wireless devices, in the group, have received a NACK as indicated by the broadcasted feedback signaling (Choi - Col. 2 lines 57-60, note channels transmitted by the UE are distinguished using the OSVF (orthogonal variable spreading factor) code; Col. 37 lines 19-33, note AI=-1 indicates NAK from the UE, multipliers multiply the corresponding orthogonal code by the corresponding acquisition indicator AI).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Choi into the combination of Oyman, Futagi, and Eriksson in order to suppress collisions between UEs and improve channel reliability (Choi - Col. 2 lines 12-37).

Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Futagi and Eriksson as applied to claim 46 above, and further in view of Park et al. (US 8,743,988 B2), hereinafter referred to as Park.

	Regarding claim 58, the combination of Oyman, Futagi, and Eriksson does not teach wherein the processing circuitry is configured to select the second transmission mode from a set of transmission modes being pre- configured in the wireless devices in the group.
	In an analogous art, Park teaches wherein the processing circuitry is configured to select the second transmission mode from a set of transmission modes being pre- configured in the wireless devices in the group (Park - Col. 7 lines 4-10, note selecting a transmission modes among the multiple candidate transmission modes; Col. 13 lines 27-33, note number of transmission modes varies, LTE UL with a 2-TX UE and SC-FDMA has seven transmission modes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park into the combination of Oyman, Futagi, and Eriksson in order to improve transmission adaptation (selection of a transmission mode) to maximize PUSCH throughput (Park - Col. 6 lines 21-58).

	Regarding claim 59, the combination of Oyman, Futagi, and Eriksson does not teach wherein the processing circuitry is configured to select the second transmission mode depending on a current Signal-to-Noise Ratio (SNR) and reliability requirements for the wireless devices in the group.
	In an analogous art, Park teaches wherein the processing circuitry is configured to select the second transmission mode depending on a current Signal-to-Noise Ratio (SNR) and reliability requirements for the wireless devices in the group (Park - Col. 12 lines 25-44, note one or more SINRs (signal-to-interference-plus-noise ratio, which is a quality indicator) determined based on the wireless channel measurement, a transmission mode is selected based on the SINRs of the candidate transmission modes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park into the combination of Oyman, Futagi, and Eriksson for the same reason as claim 58 above.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Futagi and Eriksson as applied to claim 46 above, and further in view of Kotecha (US 2009/0304109 A1).

	Regarding claim 68, the combination of Oyman and Futagi does not teach signaling to the wireless device in the group that a first transmission mode should be used for the set of concurrent transmissions of data, and that a second transmission mode should be used for the retransmission on the shared radio resource, the second transmission mode being less robust to interference than the first transmission mode.
	In an analogous art, Kotecha teaches signaling to the wireless device in the group that a first transmission mode should be used for the set of concurrent transmissions of data (Kotecha - Paragraph [0033], note during this transmission mode, the transmitter simultaneously transmits two codewords; Paragraph [0038], note the control signal is generated at the transmitter (base station, see Paragraph [0005]) to signal a transmission mode to the receiver (subscriber station (i.e., wireless device), see Paragraph [0017])), and that a second transmission mode should be used for the retransmission on the shared radio resource, the second transmission mode being less robust to interference than the first transmission mode (Kotecha - Paragraph [0038], note the control signal is generated at the transmitter to signal a retransmission mode to the receiver; Paragraph [0043], note transmitting codewords from a base station to user equipment may be generalized to apply to any transmitter and receiver, or vice versa; i.e., concurrent transmissions/retransmissions may be performed by the user equipment).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kotecha into the combination of Oyman, Futagi, and Eriksson in order to improve the quality and capacity of signal transmission (Kotecha - Paragraph [0006]).

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Futagi and Eriksson as applied to claim 46 above, and further in view of Earnshaw et al. (US 2011/0035639 A1), hereinafter referred to as Earnshaw..

	Regarding claim 69, the combination of Oyman, Futagi, and Eriksson does not teach wherein the first transmission mode is based on one of the following: spatial multiplexing, and Orthogonal Frequency-Division Multiple Access (OFDMA) precoding-based beam forming; and the second transmission mode is based on one of the following: Code Division Multiple Access (CDMA), Space Division Multiple Access (SDMA), Non-Orthogonal Multiple Access (NOMA), transmit diversity, and diversity allocation of radio resources.
	In an analogous art, Earnshaw teaches wherein the first transmission mode is based on one of the following: spatial multiplexing, and Orthogonal Frequency-Division Multiple Access (OFDMA) precoding-based beam forming (Earnshaw - Paragraph [0028] Table 1, note spatial multiplexing; Paragraph [0029], note transmission modes, HARQ process; Paragraph [0066], note retransmissions); and
	the second transmission mode is based on one of the following: Code Division Multiple Access (CDMA), Space Division Multiple Access (SDMA), Non-Orthogonal Multiple Access (NOMA), transmit diversity, and diversity allocation of radio resources (Earnshaw - Paragraph [0028] Table 1, note transmit diversity; Paragraph [0029], note transmission modes, HARQ process; Paragraph [0066], note retransmissions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Earnshaw into the combination of Oyman, Futagi, and Eriksson in order to allow smooth transition between LTE transmission modes, improving reliability of reception of data (Earnshaw - Paragraph [0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Krishnaswamy et al. (US 2008/0080437 A1) discloses selecting a coding scheme to transmit data packets based on an expected error transmission rate.
	Nicholas, III (US 2004/0133668 A1) discloses selecting a network with the lowest expected bit error rate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461